DETAILED ACTION


Election/Restriction

 	An original Election/Restriction requirement was mailed on 12/03/2020 and the applicant responded to the original Election/Restriction requirement in their response filed on 02/03/2021.  In the applicant’s response to the original Election/Restriction requirement, the applicant deleted all of the claims except for claim 15 and added new claims 31-43, and in doing so, applicant has created new species and new sub-species. Applicant’s deletion of all the claims except for claim 15 and the addition of the new claims 31-43 made moot the restriction/election requirement of the original Election/Restriction requirement mailed on 12/03/2020.  Because the restriction/election requirements of the original Election/Restriction requirement mailed on 12/03/2020 have been made moot, applicant’s arguments to these mooted restriction/election requirements of the original Election/Restriction do not apply to the newly set forth restriction(s) set forth below.  The art which was used in making the original Election/Restriction requirement has been applied in an alternative manner making applicant’s arguments also moot.

The Election/Restriction requirement mailed on 12/03/2020 has been withdrawn because applicant deleted all of the claims except for claim 15 and added new claims 31-43.  Accordingly, a new Election/Restriction requirement has been set forth below to address the newly added claims, which contain new Species and new Sub-species.



REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I, as represented in claim(s) 15.
Species II, as represented in claim(s) 42.
Species III, as represented in claim(s) 43.



Group I
Sub-species A-1, as represented in claim(s) 33.
Sub-species A-2, as represented in claim(s) 39.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The Species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The above Species along with the applicable Sub-species lack unity of invention because there are no special technical features which make a contribution over the art.  Rather there are merely technical features, elements/structures known in the art.  At least the independent claims 42 and 43 do not make a contribution over the prior art of US 2011/0101675, US 8499839, or US 8398052.  Additionally, it appears that claim 15 
Additionally, or in the alternative, the above Species along with the applicable Sub-species lack unity of invention because there are no special technical features which make a contribution over the art.  Rather there are merely technical features, elements/structures known in the art.  At least the independent claims 15, 42, and 43 do not make a contribution over the prior art of US 8499839 and US 2011/0101675, or US 8398052 and US 2011/0101675.  As US 8499839 and US 2011/0101675, or US 8398052 and US 2011/0101675 make obvious the known claimed elements.  It is noted that all the positively recited elements of the claims are known, for claims 15, 42, and 43; accordingly, these known elements are made to be or are capable of operating, functioning, and/or being positioned in the intended use manner, in the functional manner, and/or in the manner in which the claimed apparatus is intended to be employed, as set forth in the claim(s).

Applicant should be able to understand the references cited above because of how close the references are to applicant’s instant claimed invention.

Note: applicant has listed off a multitude of various Species in the specification of this instant application.  In the event applicant attempts to define or further define any of these multitude of various Species in the claim(s), then the examiner will revisit the Unity of Invention or the Lack thereof for such claim(s), emphasis added.  The above statement was first presented to applicant(s) in the original Election/Restriction requirement mailed on 12/03/2020.
 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066.  The examiner can normally be reached on Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES A LINFORD/Examiner, Art Unit 3679                                                                                                                                                                                                        03/04/2021